Citation Nr: 1740330	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-14 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent prior to May 15, 2015, and in excess of 50 percent thereafter, for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 15, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The relevant portion of the December 2013 rating decision granted entitlement to service connection for bilateral hearing loss rated as 10 percent disabling; entitlement to service connection for the bilateral knee conditions was denied.  The December 2014 rating decision, in relevant part, continued the 10 percent initial rating for bilateral hearing loss.  The Veteran submitted timely substantive appeals in March 2015 and May 2015.

This matter was remanded by the Board in April 2017.  Subsequently, entitlement to service connection for a right knee disability was granted via a July 2017 rating decision.  A TDIU and an increased evaluation of 50 percent for bilateral hearing loss were also established in the July 2017 rating decision, with effective dates of May 15, 2015.  However, as the increased rating for bilateral hearing loss and grant of TDIU from May 15, 2015 do not represent a total grant of the benefits sought for the period on appeal, these claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  A July 2017 supplemental statement of the case continued the denial of the remaining issues on appeal.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Via written statement dated August 31, 2017, the Veteran requested to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal regarding the claims of entitlement to service connection for left knee degenerative joint disease, increased evaluation for bilateral hearing loss, and a TDIU have been met.  38 U.S.C.A. 
§§ 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202. 

Prior to the promulgation of a decision, the Veteran confirmed his desire to withdraw all issues in appellate status via a written statement dated August 31, 2017.  Therefore, there remains no allegation of errors of fact or law for appellate consideration, and the appeal of the claims of entitlement to service connection for left knee degenerative joint disease, increased evaluation for bilateral hearing loss, and a TDIU prior to May 15, 2015 is dismissed.  See 38 U.S.C.A. § 7105(d)(5).

In view of the written statement from the Veteran requesting withdrawal of the claims, the Board concludes that further action with regard to the claims on appeal is not appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.  The Board does not have jurisdiction over these withdrawn issues and, as such, the appeal of these claims is dismissed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202, 20.204.


ORDER

The appeal of entitlement to service connection for left knee degenerative joint disease is dismissed.

The appeal of entitlement to an evaluation in excess of 10 percent prior to May 15, 2015, and in excess of 50 percent thereafter for bilateral hearing loss is dismissed.

The appeal of entitlement to a total disability rating based upon individual unemployability prior to May 15, 2015 is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


